Citation Nr: 0204944	
Decision Date: 05/23/02    Archive Date: 06/03/02

DOCKET NO.  01-06 869	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for bilateral impaired 
hearing disability.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

W.L. Pine, Counsel



INTRODUCTION

The veteran had active service from January 1953 to January 
1957.

This appeal is from an October 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.

The veteran's representative raised a claim on the veteran's 
behalf in a March 2002 statement of service connection for 
tinnitus.  The RO has not adjudicated that claim.  It is 
referred to the RO for appropriate action.

The appellant submitted additional evidence in March 2002 
with a motion to accept evidence submitted out of time for 
good cause.  The motion is granted and the evidence is 
accepted..  67 Fed. Reg. 3099, 3105-06 (Jan. 23, 2002) (to be 
codified as amended at 38 C.F.R. § 20.1304(b)).  The 
representative indicated that the veteran did not waive 
initial consideration of the evidence by the RO, however, 
there is no such right under the new regulation.  See 67 Fed. 
Reg. 3104.


FINDING OF FACT

The veteran has bilateral, profound, symmetric sensorineural 
hearing loss of greater severity than that required by 
regulation in multiple significant parameters, as likely as 
not due to acoustic trauma in service.


CONCLUSION OF LAW

The veteran incurred bilateral impaired hearing disability in 
wartime service.  38 U.S.C.A. § 1110 (West Supp. 2001); 
38 C.F.R. § 3.385 (2001).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The November 9, 2000, enactment of the Veterans Claims 
Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126 (West Supp. 2001), prescribed VA's 
duties to notify claimants for VA benefits of forms and 
information necessary to submit to complete and support the 
claim, to provide necessary forms, and to assist the claimant 
in the development of evidence.  VA has promulgated 
regulations implementing the VCAA.  See 66 Fed. Reg. 45,620-
45,632 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  Review of 
the veteran's VA claims file reveals sufficient compliance 
with the VCAA to enable an affirmative resolution of the 
veteran's appeal.

In seeking VA disability compensation, the veteran seeks to 
establish that current disability results from disease or 
injury incurred in or aggravated by service.  38 U.S.C.A. 
§§ 1110, 1131 (West Supp. 2001).  Such a disability is called 
"service connected."  38 U.S.C.A. § 101(16) (West 1991).

Service connection connotes many factors 
but basically it means that the facts, 
shown by evidence, establish that a 
particular injury or disease resulting in 
disability was incurred coincident with 
service in the Armed Forces, or if 
preexisting such service, was aggravated 
therein.  This may be accomplished by 
affirmatively showing inception or 
aggravation during service or through the 
application of statutory presumptions.

38 C.F.R. § 3.303(a) (2001).

For the purposes of applying the laws 
administered by VA, impaired hearing will 
be considered to be a disability when the 
auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, 4000 
Hertz is 40 decibels or greater; or when 
the auditory thresholds for at least 
three of the frequencies 500, 1000, 2000, 
3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition 
scores using the Maryland CNC Test are 
less than 94 percent.

38 C.F.R. § 3.385 (2001).

Service entrance and separation physical examination reports 
reveal that the veteran had normal hearing by whispered word 
test on entrance and by puretone audiometry on separation.  
On separation examination he reported that he had occasional 
difficulty with his ears while working on the flight line, 
manifested by a sensation of deafness after exposure to jet 
engine noise; no complications.

Service personnel records reveal the veteran served as an 
airplane engine mechanic in the Air Force.

On VA examination in May 1957, the veteran's hearing was 
normal.  There is a hiatus in the medical record relating to 
the veteran's hearing until October 1992, when audiometry 
performed while hospitalized for treatment of a neck injury 
revealed moderate mixed hearing loss in the right ear and 
mild to moderate sensorineural hearing loss in the left ear.

A January 2000 statement by D. Postma, M.D., reported the 
extent of the veteran's hearing loss and opined that it was 
initiated by exposure to jet engine noise in service.

On the authorized audiological evaluation in March 2000, pure 
tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
75
70
65
85
90
LEFT
60
50
65
70
75

Speech audiometry revealed speech recognition ability of 92 
percent in the right ear and of 96 in the left ear.  
Historically, the veteran reported four years in service as a 
jet engine mechanic and occupational noise exposure after 
service from mining and working in a sand company.

On subsequent VA examination in August 2000, the examiner 
noted the March 2000 examination findings.  The examiner 
referenced noise exposure in service in reaching his opinion 
that the veteran had significant acoustic trauma, "which 
more likely does [sic] not significantly contributed to the 
patients profound hearing loss."  The Board infers from 
grammar and context that the transcription of the dictated 
report contains an error and that the sense of the sentence 
was that acoustic trauma in service "more likely than not 
significantly contributed . . .."

The veteran's claims file was reviewed by another VA examiner 
in January 2001.  He expressed the opinion that, based on the 
normal hearing examination on separation from service, the 
acoustic exposure in service may have had some unknown small 
effect, but it is more likely than not that the veteran's 
current hearing loss was not caused by military service.

The veteran's hearing loss satisfies the legal requirement 
for impaired hearing disability.  38 C.F.R. § 3.385 (2001).  
The evidence for and against finding that the hearing loss 
results from acoustic trauma sustained in service is in 
approximate equipoise.  "When there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of a matter, the Secretary 
shall give the benefit of the doubt to the claimant."  
38 U.S.C.A. § 5107(b) (West Supp. 2001).  Thus affording the 
veteran the benefit of the doubt, service connection for 
bilateral impaired hearing disability is warranted.



ORDER

Service connection for bilateral impaired hearing disability 
is granted.



		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

